DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Response to Amendment
The Amendments filed on 05/02/2022 have been acknowledged and entered for consideration. No claims have been cancelled nor any new claims added. Claims 1-20 remain pending in the current application. Applicant’s amendments are in response to the Non-final Office Action mailed on 02/03/2022.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 amendment now recites a negative limitation, “wherein the first prediction mode is not applied on the chroma block in response to the color format of the chroma block being not the predefined color format”. The Applicant states that all the supporting elements for amended limitations are in the spec at least in paragraph 403. However, neither paragraph 403 nor anywhere in the original specification, there is any mention of this negative limitation. This negative limitation specifically requires a determination of color format “not” being a predetermined color format. However, original specification is completely silent about it. Moreover, claim 2 is also reciting a negative limitation “the first prediction mode is not applied on the chroma block in response to the prediction mode of a luma block corresponding to the chroma block being not the first prediction mode”. Again, neither paragraph 403 nor anywhere in the original specification, there is any mention of this negative limitation. Similar issue of negative limitation exists in claims 2, 4, 15-16, 19-20.
It is noted that the Applicant amended the claim language that does not positively recites what the Applicant have devised as their intention. Rather, Applicant includes a negative limitation which defines something other than the Applicant’s way of application of a particular prediction mode based on a positive determination of a color format. Any negative limitation or exclusionary provision must have basis in the original disclosure, which is not the case in the instant Application (Please see MPEP section 2173.05(i), Paragraph 3). 
Note though that a claim will not be found inadequate on section 112(a) ground simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language. That is because the patent specification is written for a person of ordinary skill in the art, and such a person comes to the patent disclosure with the knowledge of what has come before. Thus further analysis is needed.
While a claim will not usually be limited to a particular species/embodiment described in the specification, it is clear from the specification in this that the disclosed application of a particular prediction mode based on a positive determination of a color format is a mechanism to achieve video encoding, which is critical to the functioning of the Applicant’s invention. In fact, the specification fails to indicate other ways of performing the application process. Thus, given the state of this technology, one of ordinary skill in the art would not have recognized that the inventor possessed the full scope of the claimed genus, with all possible ways of ‘application of a particular prediction mode based on a color format’.  As a result, there is no evidence in the specification that the inventor had possession of other ways of performing the application of the prediction mode. The amendment broadens the application process to cover all ways of application of the prediction mode based on the color format, so long it does not modify the disclosed process, and the specification does not provide support for such a broad genus limitation.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 has several limitations striked out, underlined. However, comparing the previous version of claim 16 with the current one, the Examiner cannot figure out what the actual differences between them. Some limitations of the currently amended claim are apparently presumed to be present in the previous set, but it is not. This confusion has created anomaly in determining the actual scope of what is being claimed and what is not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (WO 2020/222484 A1) (See attached translation for citation and original document for drawings) in view of Yoo et al. (US PGPub 2020/0204814 A1) (Inventive concept disclosed in provisional application 62/510278).

Regarding claim 1 (Currently Amended), Kim et al. teach a method for video processing, comprising: 
determining, for a conversion between a chroma block of a video and the bitstream of the video (Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), whether to apply a first prediction mode on the chroma block based on a group of conditions (Page 2, Tech Solution, Paragraph 2; It teaches applying intra prediction mode on a chroma block), wherein the group of conditions comprise whether a prediction mode of a luma block corresponding to the chroma block being the first prediction mode (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first condition. See Page 20, Two Paragraphs after Table02, where the intra_mip_flag of the luma block is used) and whether the color format of the chroma block being a predefined color format (Page 20, Two Paragraphs after Table02; It teaches the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block), 
generating prediction samples for the chroma block based on the determining (Page 3, Paragraph 3; It teaches generating a chroma prediction sample for the current chroma block); and 
performing the conversion between the chroma block and the bitstream (Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), 
wherein in a case where the first prediction mode is applied on the chroma block, a matrix vector multiplication operation is applied (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first prediction mode, whereas, in Page 15, Paragraph 5, it teaches matrix vector multiplication for MIP as shown in Fig. 13), and 
wherein the first prediction mode is not applied on the chroma block in response to the color format of the chroma block being not the predefined color format.
Although, Kim et al. teach that the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block as in Page 20, Two Paragraphs after Table02, but it does not explicitly teach not applying the prediction mode when the color format is not the predetermined color format.
However, Yoo et al., in the same field of endeavor (Abstract), teach a method of video processing where it shows that the prediction mode is applied on a luma block only, when the color format is 4:2:0 or 4:2:2 and is applied to both luma and chroma blocks when it is 4:4:4 which means the prediction mode is not applied to chroma block when the color format is not 4:4:4 (Yoo et al.; [0136]). It is to be noted that, Yoo et al. also teach a group of conditions, e.g., in [0134] it describes various conditions based upon which the variable intra-prediction mode is applied or not on the current block.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 2 (Currently Amended), Kim et al. and Yoo et al. teach the method of claim 1, wherein the first prediction mode is not applied on the chroma block in response to the prediction mode of a luma block corresponding to the chroma block being not the first prediction mode (Yoo et al.; [0136]; it teaches that variable prediction mode is not applied to the chroma block but to the luma block only based on the luma block being coded in 4:2:0 or 4:2:2 format not in 4:4:4 format).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 3 (Currently Amended), Kim et al. and Yoo et al. teach the method of claim 1, wherein the group of conditions further comprises whether a value of a syntax element intra_chroma_pred_mode specifying that the chroma component intra mode is identical to the luma component intra mode (Kim et al.; Figs. 16-17 tables show a syntax element called intra_chroma_pred_mode. Page 20, Paragraph 3 and first Paragraph after Table02 teaches in DM mode the chroma prediction mode is used as luma prediction mode, meaning identical modes for both luma and chroma components), 
wherein the syntax element intra_chroma_pred_mode is used to specify a mapping relation between a chroma component intra mode and a luma component intra mode (Kim et al.; Page 18, Paragraphs 6-7; It teaches a mapping between the luma intra prediction mode and the chroma intra prediction mode).  

Regarding claim 4 (Currently Amended), Kim et al. and Yoo et al. teach the method of claim 3, wherein in response to the syntax element intra_chroma_pred_mode not specifying that the chroma component intra mode is identical to the luma component intra mode, the first prediction mode is not applied on the chroma block (Yoo et al.; [0136]; it teaches that variable prediction mode is not applied to the chroma block but to the luma block only based on the luma block being coded in 4:2:0 or 4:2:2 format and not in 4:4:4 format).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 5 (Original), Kim et al. and Yoo et al. teach the method of claim 1, further comprising: applying a predefined intra prediction mode on the chroma block in response to determining not applying the first prediction mode on the chroma block, the first prediction mode being applied to the corresponding luma block (Kim et al.; Page 18, Paragraphs 6-7; It teaches applying a normal prediction mode to chroma block when the first prediction mode of MIP is not applied on chroma but rather on luma), and a value of a syntax element intra_chroma_pred_mode (Kim et al.; Figs. 16-17 tables show a syntax element called intra_chroma_pred_mode) indicating that the chroma component intra mode is identical to the luma component intra mode (Kim et al.; Page 20, Paragraph 3 and first Paragraphs after Table02 teaches in DM mode the chroma prediction mode is used as luma prediction mode. It is to be noted that all the mode information are encoded in syntax elements).  

Regarding claim 6 (Original), Kim et al. and Yoo et al. teach the method of claim 5, wherein the predefined intra prediction mode is a Planar mode (Kim et al.; Page 20, 2nd last paragraph; It teaches a predefined mode as Planar mode).  

Regarding claim 7 (Currently Amended), Kim et al. and Yoo et al. teach the method of claim 5, wherein the corresponding luma block covers the position (xCb+OffsetX, yCb+offsetY) (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbWidth/2 and cbHeight/2 are the offset values OffsetX and OffsetY respectively),
wherein (xCb, yCb) specifies the top-left sample of the chroma block relative to the top- left luma sample of the current picture (Kim et al.; Fig. 24; Page 21, Paragraph 1 teaches the coordinate of the upper left position of the current prediction block as (xCb, yCb). See also Page 20, Paragraph 3 where it teaches the coordinate of the top left luma block as (xCb, yCb)), 
wherein the offsetX is an offset in a horizontal direction (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbWidth/2 is the offset value OffsetX in the horizontal direction), and 
wherein the offsetY is an offset in a vertical direction (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbHeight/2 is the offset value OffsetY in the vertical direction).  

Regarding claim 8 (Original), Kim et al. and Yoo et al. teach the method of claim 7, wherein both the offsetX and the offsetY being equal to zero is disallowed (Kim et al.; As cited in claim 7 rejection, the offset values are all related to the height and width of the block and therefore 0 value height or width is not allowable, because in that case the blocks do not exist).  

Regarding claim 9 (Original), Kim et al. and Yoo et al. teach the method of claim 7, wherein the offsetX is equal to a width of the chroma block divided by 2 and the offsetY is equal to a height of the chroma block divided by 2 (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbWidth/2 and cbHeight/2 are the offset values OffsetX and OffsetY respectively).  

Regarding claim 10 (Original), Kim et al. and Yoo et al. teach the method of claim 1, wherein inputting samples of the matrix vector multiplication operation (Kim et al.; Page 14, Paragraph 4; Fig. 11 step S1102 is the matrix vector multiplication operation) are obtained by performing a downsampling operation on boundary reference samples of the chroma block based on a size of the chroma block (Kim et al.; Page 14, Paragraph 3; Fig. 11 step S1101 is the downsampling operation of the boundary reference samples based on the size W, H of the block), and applying the first prediction mode on the chroma block further comprises selectively performing an upsampling operation following the matrix vector multiplication operation to generate the prediction samples for the chroma block (Kim et al.; Page 14, Last Paragraph; Fig. 11 step S1103 teaches the interpolation or upsampling process which generates the prediction block pred).  

Regarding claim 11 (Original), Kim et al. and Yoo et al. teach the method of claim 1, wherein different matrices are used for different dimensions in the matrix vector multiplication operation (Kim et al.; Page 14, Paragraph 5; it teaches different dimensions of different matrices S0, S1, and S2).  

Regarding claim 12 (Original), Kim et al. and Yoo et al. teach the method of claim 1, wherein the conversion includes encoding the chroma block into the bitstream (Kim et al.; Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column).  

Regarding claim 13 (Original), Kim et al. and Yoo et al. teach the method of claim 1, wherein the conversion includes decoding the chroma block from the bitstream (Kim et al.; Page 7, Paragraph 2; Fig. 2 shows the decoding device 200 which converts the encoded video stream into a decoded video block, wherein the video block comprises chroma block as described in Page 4, 3rd last column).  

Regarding claim 14 (Currently Amended), Kim et al. teach an apparatus for processing video data (Fig. 1, reference numeral 100, Fig. 2, reference numeral 200) comprising a processor (Page 8, Paragraph 3) and a non-transitory memory with instructions thereon (Page 23, Paragraph 6), wherein the instructions upon execution by the processor, cause the processor to: 
determine, for a conversion between a chroma block of a video and the bitstream of the video (Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), whether to apply a first prediction mode on the chroma block based on a group of conditions (Page 2, Tech Solution, Paragraph 2; It teaches applying intra prediction mode on a chroma block), wherein the group of conditions comprise whether the prediction mode of a luma block corresponding to the chroma block being the first prediction mode (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first condition. See Page 20, Two Paragraphs after Table02, where the intra_mip_flag of the luma block is used) and whether the color format of the chroma block being a predefined color format (Page 20, Two Paragraphs after Table02; It teaches the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block), 
generate prediction samples for the chroma block based on the determining (Page 3, Paragraph 3; It teaches generating a chroma prediction sample for the current chroma block); and 
perform the conversion between the chroma block and the bitstream (Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), 
wherein in a case where the first prediction mode is applied on the chroma block, a matrix vector multiplication operation is applied (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first prediction mode, whereas, in Page 15, Paragraph 5, it teaches matrix vector multiplication for MIP as shown in Fig. 13), and wherein the first prediction mode is not applied on the chroma block in response to the color format of the chroma block being not the predefined color format.
Although, Kim et al. teach that the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block as in Page 20, Two Paragraphs after Table02, but it does not explicitly teach not applying the prediction mode when the color format is not the predetermined color format.
However, Yoo et al., in the same field of endeavor (Abstract), teach a method of video processing where it shows that the prediction mode is applied on a luma block only, when the color format is 4:2:0 or 4:2:2 and is applied to both luma and chroma blocks when it is 4:4:4 which means the prediction mode is not applied to chroma block when the color format is not 4:4:4 (Yoo et al.; [0136]). It is to be noted that, Yoo et al. also teach a group of conditions, e.g., in [0134] it describes various conditions based upon which the variable intra-prediction mode is applied or not on the current block.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 15 (Currently Amended), Kim et al. and Yoo et al. teach the apparatus of claim 14, wherein the first prediction mode is not applied on the chroma block in response to the prediction mode of a luma block corresponding to the chroma block being not the first prediction mode (Yoo et al.; [0136]; it teaches that variable prediction mode is not applied to the chroma block but to the luma block only based on the luma block being coded in 4:2:0 or 4:2:2 format not in 4:4:4 format).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 16 (Currently Amended), Kim et al. and Yoo et al. teach the apparatus of claim 14, wherein the group of conditions further comprises whether a value of a syntax element intra_chroma_pred_mode specifying that the chroma component intra mode is identical to the luma component intra mode (Kim et al.; Figs. 16-17 tables show a syntax element called intra_chroma_pred_mode. Page 20, Paragraph 3 and first Paragraph after Table02 teaches in DM mode the chroma prediction mode is used as luma prediction mode, meaning identical modes for both luma and chroma components), 
wherein the syntax element intra_chroma_pred_mode is used to specify a mapping relation between a chroma component intra mode and a luma component intra mode (Kim et al.; Page 18, Paragraphs 6-7; It teaches a mapping between the luma intra prediction mode and the chroma intra prediction mode), and 
wherein the value of the syntax element in response to the syntax element intra_chroma_pred_mode not specifying that the chroma component intra mode is identical to the luma component intra mode, the first prediction mode is not applied on the chroma block (Yoo et al.; [0136]; it teaches that variable prediction mode is not applied to the chroma block but to the luma block only based on the luma block being coded in 4:2:0 or 4:2:2 format and not in 4:4:4 format).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 17 (Currently Amended), Kim et al. and Yoo et al. teach the apparatus of claim 14, further cause the processor to: 
apply a predefined intra prediction mode on the chroma block in response to determining not applying the first prediction mode on the chroma block, the first prediction mode being applied to the corresponding luma block (Kim et al.; Page 18, Paragraphs 6-7; It teaches applying a normal prediction mode to chroma block when the first prediction mode of MIP is not applied on chroma but rather on luma), and a value of a syntax element intra_chroma_pred_mode (Kim et al.; Figs. 16-17 tables show a syntax element called intra_chroma_pred_mode) indicating that the chroma component intra mode is identical to the luma component intra mode (Kim et al.; Page 20, Paragraph 3 and first Paragraphs after Table02 teaches in DM mode the chroma prediction mode is used as luma prediction mode. It is to be noted that all the mode information are encoded in syntax elements), 
wherein the corresponding luma block covers the position (xCb+offsetX, yCb+offsetY) (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbWidth/2 and cbHeight/2 are the offset values OffsetX and OffsetY respectively), 
wherein (xCb, yCb) specifies the top-left sample of the chroma block relative to the top-left luma sample of the current picture (Kim et al.; Fig. 24; Page 21, Paragraph 1 teaches the coordinate of the upper left position of the current prediction block as (xCb, yCb). See also Page 20, Paragraph 3 where it teaches the coordinate of the top left luma block as (xCb, yCb)), 
wherein the offsetX is an offset in a horizontal direction and is equal to a width of the chroma block divided by 2 (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbWidth/2 is the offset value OffsetX in the horizontal direction), and 
wherein the offsetY is an offset in a vertical direction and is equal to a height of the chroma block divided by 2 (Kim et al.; Page 18, Paragraph 6 teaches the luma position as (xCb+cbWidth/2, yCb+cbHeight/2), where cbHeight/2 is the offset value OffsetY in the vertical direction).  

Regarding claim 18 (Original), Kim et al. and Yoo et al. teach the apparatus of claim 17, wherein the predefined intra prediction mode is the Planar mode (Kim et al.; Page 20, 2nd last paragraph; It teaches a predefined mode as Planar mode).  

Regarding claim 19 (Currently Amended), Kim et al. teach a non-transitory computer-readable storage medium storing instructions that cause a processor (Page 23, Paragraph 6) to: 
determine, for a conversion between a chroma block of a video and the bitstream of the video (Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), whether to apply a first prediction mode on the chroma block based on a group of conditions (Page 2, Tech Solution, Paragraph 2; It teaches applying intra prediction mode on a chroma block), wherein the group of conditions comprise whether the prediction mode of a luma block corresponding to the chroma block being the first prediction mode (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first condition. See Page 20, Two Paragraphs after Table02, where the intra_mip_flag of the luma block is used) and whether the color format of the chroma block being a predefined color format (Page 20, Two Paragraphs after Table02; It teaches the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block), 
generate prediction samples for the chroma block based on the determining (Page 3, Paragraph 3; It teaches generating a chroma prediction sample for the current chroma block), and 
perform the conversion between the chroma block and the bitstream (Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), 
wherein in a case where the first prediction mode is applied on the chroma block, a matrix vector multiplication operation is applied (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first prediction mode, whereas, in Page 15, Paragraph 5, it teaches matrix vector multiplication for MIP as shown in Fig. 13), and wherein the first prediction mode is not applied on the chroma block in response to the color format of the chroma block being not the predefined color format.  
Although, Kim et al. teach that the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block as in Page 20, Two Paragraphs after Table02, but it does not explicitly teach not applying the prediction mode when the color format is not the predetermined color format.
However, Yoo et al., in the same field of endeavor (Abstract), teach a method of video processing where it shows that the prediction mode is applied on a luma block only, when the color format is 4:2:0 or 4:2:2 and is applied to both luma and chroma blocks when it is 4:4:4 which means the prediction mode is not applied to chroma block when the color format is not 4:4:4 (Yoo et al.; [0136]). It is to be noted that, Yoo et al. also teach a group of conditions, e.g., in [0134] it describes various conditions based upon which the variable intra-prediction mode is applied or not on the current block.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Regarding claim 20 (Currently Amended), Kim et al. teach a non-transitory computer-readable recording medium storing a bitstream of a video which is generated by a method performed by a video processing apparatus (Page 23, Paragraph 6), wherein the method comprises: 
determining, whether to apply a first prediction mode on the chroma block based on a group of conditions (Page 2, Tech Solution, Paragraph 2; It teaches applying intra prediction mode on a chroma block), wherein the group of conditions comprise whether the prediction mode of a luma block corresponding to the chroma block being the first prediction mode (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first condition. See Page 20, Two Paragraphs after Table02, where the intra_mip_flag of the luma block is used) and whether the color format of the chroma block being a predefined color format (Page 20, Two Paragraphs after Table02; It teaches the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block), and 
generating the bitstream based on the determining (Page 3, Paragraph 3; It teaches generating a chroma prediction sample for the current chroma block, wherein later in Page 4, 2nd last column; Fig. 1 shows the encoding device 100 which converts the input video block into an encoded video bitstream, wherein the video block comprises chroma block as described in Page 4, 3rd last column), 
wherein in a case where the first prediction mode is applied on the chroma block, a matrix vector multiplication operation is applied (Page 2, Tech Solution, Paragraph 2; It teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first prediction mode, whereas, in Page 15, Paragraph 5, it teaches matrix vector multiplication for MIP as shown in Fig. 13), and wherein the first prediction mode is not applied on the chroma block in response to the color format of the chroma block being not the predefined color format.
Although, Kim et al. teach that the chroma format of 4:2:0 taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block as in Page 20, Two Paragraphs after Table02, but it does not explicitly teach not applying the prediction mode when the color format is not the predetermined color format.
However, Yoo et al., in the same field of endeavor (Abstract), teach a method of video processing where it shows that the prediction mode is applied on a luma block only, when the color format is 4:2:0 or 4:2:2 and is applied to both luma and chroma blocks when it is 4:4:4 which means the prediction mode is not applied to chroma block when the color format is not 4:4:4 (Yoo et al.; [0136]). It is to be noted that, Yoo et al. also teach a group of conditions, e.g., in [0134] it describes various conditions based upon which the variable intra-prediction mode is applied or not on the current block.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine Kim et al’s invention of video processing on the basis of intra prediction to include Yoo et al's process of not applying the prediction mode when the color format is not the predetermined color format, because more accurate reference sample for each of the samples of the current block may be derived, and accordingly, a prediction accuracy for the current block may be improved (Yoo et al.; [0105], L16-24).

Response to Arguments
Applicant's arguments filed on 05/02/2022 have been fully considered but they are not persuasive. 
The Applicant argues in P8-P9 of the remark section that Kim et al. do not teach whether to apply the prediction mode based on a group of conditions which comprises the predefined color format and/or the prediction mode of the luma block is the first prediction mode. 
The Examiner cannot concur with the Applicant and respectfully disagrees. The Examiner noted that Kim et al. in P16-17 teaches several conditions that are being parsed at the decoder side to see whether they are fulfilled or not, and based on the condition it determines whether to apply the first prediction mode which is MIP. Paragraphs after Table 02 also teaches that the chroma format of 4:2:0 is taken into account (from the C position of the specific chroma format of 4:2:0) while applying prediction mode to the chroma block. Moreover, the new reference of Yoo et al. in [0134] also teach multiple conditions for applying the variable intra-prediction mode. 
The Applicant also argues in P9 of the remark section that the Examiner cited that Kim et al. teach DM mode as the first prediction mode and therefore the matrix vector multiplication is not performed for DM mode. 
The Examiner cannot concur with the Applicant and respectfully disagrees. The Examiner noted that the cited paragraphs from Kim et al. show that the first prediction mode was determined to be MIP mode not DM mode as described in Page 2, Tech Solution, Paragraph 2, where it teaches the prediction mode of luma block being the MIP mode corresponding to the chroma intra prediction mode, which is the first condition. The Applicant’s citation of the paragraphs from Page 20 was intended for the now cancelled limitation of claim 4 which recites DM mode.
Lastly, the Applicant argues in P10 of the remark section that the amended negative limitation is not taught by Kim et al.
The Examiner would like to point out that the amended limitation does not have any support in the disclosure and therefore results in 112(a) rejection. However, the argument is now moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. “MOVING IMAGE DECODING DEVICE AND MOVING IMAGE DECODING METHOD” – Sekiguchi et al., US PGPub 2008/0170615 A1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485